USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 96-1180                        JOSEPH D. FORD, JR., AND DEBORAH FORD,                               Plaintiffs, Appellants,                                          v.                       JOSEPH D. FORD AND CME ASSOCIATES, INC.,                   AS IT IS THE GENERAL PARTNER OF CME GROUP, LTD.,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Nancy J. Gertner, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Boudin, Circuit Judge.                                          _____________                                 ____________________            E. James Veara with whom Sarah A. Turano-Flores and Zisson &            ______________           ______________________     ________        Veara were on brief for appellants.        _____            Judith G. Dein, with whom James J. Arguin, Warner & Stackpole.            ______________            _______________  ___________________        LLP        ___        and Christopher Nolland were on brief for appellee.            ___________________                                 ____________________                                   November 7, 1996                                 ____________________                      Per Curiam.  Upon careful consideration of the                      __________            arguments, the briefs and the record, we affirm the judgment            of the district court for essentially the reasons set out in            the district court's opinion.                      Appellants argue that the district court erred by            refusing to impose a constructive trust based on the theory            of unjust enrichment.  They also insist that Joseph D. Ford,            Jr.'s wife, Deborah, has presented proof of her own equitable            ownership of the contested premises sufficient to undercut            the legal effect of her husband's individual quitclaim            conveyance.  The lower court, however, grasped the            appellants' basic contentions and ruled correctly as to each.             We see no viable theory under which Joseph D. Ford, Jr. and            Deborah Ford can successfully claim an equitable interest in            the property, however labeled, especially against CME, a            creditor of Joseph D. Ford, Sr. and a mortgagee that was not            privy to any alleged private understandings between the            junior and senior Fords.                      Joseph D. Ford, Jr. deeded the property back to his            father as part of a comprehensive settlement by quitclaim            deed which, under Massachusetts law, conveys all right, title            and interest in property.  Fales v. Glass, 9 Mass. App. Ct.                                       _____    _____            570, 573-74, 402 N.E.2d 1100, 1102-03 (1980).  Nothing in            the Stipulation Agreement, including the Fords' general            reservation of rights, gave Joseph D. Ford, Jr. a right to                                         -2-            repudiate the deed which it authorized him to record.  Had            Ford, Jr. wished  to preserve a right to pursue his present            claims, he should have made express provision to do so            instead of deeding all his interest back to his father.             There is, moreover, as the district court stated,            insufficient evidence to support Deborah Ford's claim that            she acquired an equitable interest in the property such as            would permit her to repudiate her husband's quitclaim deed            and overturn CME's mortgage interest.  Her marriage to Ford,            by itself, did not suffice.                      Affirmed.                      ________                                                       -3-